Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is issued in response to Pre-Appeal filed 2/13/2020.
	Claims 1-20 were directly and/or indirectly amended.
	Claims 1-20 are pending.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramish US Patent Application Publication No. 20150331850 filed Dec. 19, 2014 in view of Cao et al. (Cao hereinafter) US Patent Application Publication No. 20120054226 filed Aug. 31, 2010.
Regarding Claims 1, 11 and 16, Ramish discloses a method comprising:
receiving, by a computing device, a query for retrieving a data item of a data graph, the data graph storing a plurality of representations of the data item (Para. 18, and Fig. 3, step 300 disclose data graph, Ramish), each representation of the data item storing knowledge represented by the data item in a different manner (Fig. 9, Para. 96, Ramish);
determining, by the computing device, a plurality of sub-queries for the query, each subquery corresponding to a different representation by which the data graph stores the data item (Para. 18, wherein the subquery are generated by the query processor, Fig. 3, wherein the parser tree 304 discloses the subquery which is determined by the computing device, Ramish). 
However, Ramish doesn’t explicitly disclose “prior to receiving the query.” 

It would have been obvious to one of ordinary skill before the effective date of the filing of the instant application to incorporate into the Ramish system Cao’s teaching of pre-query processing and subquery ordering. Skilled artisan would have been motivated to make such modification to improve relevance of search by searching multiple sub-queries related to the received queries and present results by displaying the relevant information to the query as shown in Para. 26, Cao);
Regarding Claim 2, Ramish in view of Cao discloses a method further comprising:
evaluating, by the computing device, the sub-queries as ordered on a sub-query by subquery basis, until the data item has been retrieved (Para. 97, Ramish); and

    Regarding Claims 3, 12, and 17, Ramish in view of Cao discloses a method wherein once the data item has been retrieved by evaluating one of the sub-queries, any other sub-queries that have not yet been evaluated are not evaluated (Para. 102, wherein the can be evaluated corresponds to not yet evaluated, Ramish).
   Regarding Claims 4, 13, and 18, Ramish in view of Cao discloses a method wherein ordering the sub-queries yields a list of the sub-queries from a first sub-query having a highest likelihood of yielding the appropriate representation of the data item for the query to a last sub-query having a lowest likelihood of yielding the appropriate representation of the data item for the query, and wherein evaluating the sub-queries (Fig. 1, Para. 0026, and Para. 34, wherein the process of building a separate search indices  corresponds to ordering a list of documents and entities that match the query which corresponds to sub-queries as shown in Fig. 1, step 100, and visualized which corresponds to representation of the data item, Cao) comprises:
setting a current sub-query to the first sub-query of the list (Fig. 10, Para, 97, Ramish);
evaluating the current sub-query to attempt to retrieve the representation of the data item to which the current sub-query corresponds (Fig. 9, Para. 96, Ramish); and
if evaluation of the current sub-query does not retrieve the data item and if the current sub-query is not the last sub-query of the list, setting the current sub-query to a 
Regarding Claim 5, Ramish in view of Cao discloses a method wherein evaluating the sub-queries further comprises: if evaluation of the current sub-query does not retrieve the data item and if the current sub-query is the last sub-query of the list, reporting that the query cannot be successfully evaluated against the data graph (Para. 112, Ramish).
Regarding Claim 6, Ramish in view of Cao discloses a method wherein ordering the sub-queries for the query comprises:
for each sub-query, determining the likelihood that evaluation of the sub-query will yield the appropriate representation of the data item for the query (Para. 112, wherein the can match corresponds to the likelihood, Ramish).
Regarding Claim 7, Ramish in view of Cao disclose a method wherein each sub-query has a ranking for each representation of the data item as to how likely evaluation of the sub-query will yield the representation of the data item, and wherein ordering the sub-queries for the query (Para. 112, wherein scoring corresponds to ranking, Ramish) comprises:
determining a selected sub-query that evaluation of which will most likely yield the appropriate representation of the data item for the query (Para. 112, wherein the highest score corresponds to most likely, Ramish); and

  Regarding Claims 8, and 19, Ramish in view of Cao discloses a method wherein each sub-query has a ranking for each representation of the data item as to how likely evaluation of the sub-query will yield the representation of the data item, and wherein ordering the sub-queries for the query comprises:
determining, for each representation of the data item, a weight as to how likely the representation is the appropriate representation of the data item for the query (Para. 115, wherein the score corresponds to weight, Ramish);
for each pair of one of the representations and one of the sub-queries, multiplying the weight of the representation of the pair by the ranking of the sub-query of the pair for the representation of the pair, to yield a weight-ranking product (Para. 16, wherein the method of calculation of score corresponds to multiplying, Ramish);
for each sub-query, adding together the weight-ranking products that include the ranking of the sub-query to yield a sub-query sum (Para. 108, Ramish); and
ordering the sub-queries by the sub-query sums thereof (Para. 97, wherein the semantic subquery corresponds to the ordering the subquery, and Para. 102, wherein the query can be first evaluated which corresponds to evaluation of the subquery, Ramish).

determining a type of the data item to which the query corresponds (Para. 39, wherein the received text corresponds to type of data, and Para. 97, Ramish); 
retrieving a plurality of general sub-queries that have been previously generated for the type of the data item to which the query corresponds (para. 97, Ramish); and
modifying the general sub-queries based on the query to generate the sub-queries for the query (Para. 97, wherein the method of joining the subqueries corresponds to modifying the general sub-queries, Ramish).
Regarding Claim 10, Ramish in view of Cao discloses a method wherein determining the sub-queries for the query comprises:
determining a type of the data item to which the query corresponds (Fig. 11, Para. 98, Ramish);
determining a plurality of representations as to how data items of the type are stored within the data graph (Para. 97, Ramish);
dynamically generating a plurality of general sub-queries for the representations as to how the data items of the type are stored within the data graph (Fig. 3, Para. 46, Ramish); and

Regarding Claim 14, Ramish in view of Cao discloses a computer program product, wherein each sub-query has a ranking for each representation of the data item as to how likely evaluation of the sub-query will yield the representation of the data item, and wherein the computing device is to order the subqueries by:
determining a selected sub-query that evaluation of which will most likely yield the selected representation of the data item (Para. 108, and Para. 112, Ramish); and
ordering the sub-queries by the rankings thereof for the representation of the data item to which the selected sub-query corresponds (Para. 17, and Para. 113, Ramish).
Response to Arguments

Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the rejection above.

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        



/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156